DETAILED ACTION
	For this Office action, Claims 16-33 are pending.  Claims 1-15 have been canceled.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 February 2022 have been fully considered but they are not persuasive.  Applicant has amended independent Claims 16, 22, 27, 28, 30, 32 and 33 in an effort to further integrate the claimed invention into a practical utility, in particular by requiring the devices, systems and corresponding methods to further comprise a processor that—along with the other claimed features—causes the plurality of water treatment systems to operate based on operating conditions adjustment information.  Applicant further argues that the claims as amended overcome the grounds of rejection under 35 U.S.C. 101 because the claims as amended are directed to a technical solution to a technical problem, wherein the technical problem being addressed is more efficient cleaning treatment of membrane separation devices.  Upon further consideration, the examiner respectfully disagrees because the claimed embodiments do not address or resolve the technical problem via the features recited within the claims themselves; instead, the claims recite devising a chemical solution plan based on operational information and predicted trends in operational information related to membrane separation devices (all considered abstract ideas) without physically or practically addressing the technical problem itself.  While the claims as amended do recite that the obtained operating conditions adjustment information cause the plurality of water treatment systems to operate based on said operating conditions adjustment information, this feature does not integrate the abstract idea into a practical utility because the claims do not recite how or in what way the operation of the water treatment systems is changed or adjusted based on the received information.  Said amendment also necessitates new grounds of rejection under 35 U.S.C. 112(b), which are detailed below, since the claims are unclear what may be considered operation based on said conditions adjustment information.  For these reasons, the claims as amended are still considered to be centered on an abstract idea without significantly more; therefore, the grounds of rejection are maintained in view of the amendments and corresponding arguments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent Claims 16, 22, 27, 28, 30, 32 and 33 (upon which the remaining claims are respectively dependent) to further recite causing “the plurality of water treatment systems to operate based on the operating conditions adjustment information”; however, this limitation is considered indefinite because the claim language is unclear what may be considered such an operation of the water treatment systems to read on the claims.  In other words, the claim is unclear on how or in what way the operation of the plurality of water treatment systems may be based on the operating conditions adjustment information.  For instance, the operation may be adjusted by changing the cleaning schedule, changing the types of chemicals used during a cleaning, changing an operational parameter of the water treatment systems, or simply collecting data on the water treatment systems without adjusting the water treatment systems themselves.  Without further detail on what may be considered causing the water treatment systems the water treatment systems to operate based on the operating conditions adjustment information, the claims as amended are considered indefinite.  Applicant is urged to address this issue in the response to this office action, wherein an amendment that addresses the possible changes to the operation of the water treatment systems based on the operating conditions adjustment information would overcome these grounds of rejection.  For purposes of this examination, the examiner will consider any operation of water treatment systems based on information or data may read on the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a management device (Claims 1 and 22 and their respective dependents), a cleaning chemical solution order placement system (Claim 27), a chemical solution order placement method (Claims 28, 30 and their respective dependents), and chemical solution cleaning planning methods (Claims 32 and 33) that only comprise and relate to abstract ideas and concepts such as the reception of information, the prediction of transmembrane differences via general trends and planning of chemical solution cleaning. This judicial exception is not integrated into a practical application because the final products of the claimed devices and methods are further abstract ideas such as a devised chemical solution cleaning plan and operating conditions adjustment information without a required practical change or physical product, such as a change in transmembrane pressure or a solution created in the chemical solution planning. Without a practical or physical change or product produced by the abstract ideas recited in the claim language, the abstract ideas remain abstract ideas.  While the claims have been amended to further recite causing “the plurality of water treatment systems to operate based on the operating conditions adjustment information”, this limitation does not introduce a practical application to the plurality of water treatment systems—such as a change or adjustment in the operational state or parameters of said systems—outside of a broad operating based on the claimed operating conditions adjustment.  Furthermore, the claimed devices, systems and methods do not positively recite such operation of the water treatment systems; instead, the claims recite that such operation is based on the generated information.  Giving the claims their broadest reasonable interpretation, the operation of the water treatment systems does not need to be adjusted by the claimed devices, systems and methods—only that the operation should be performed while said information is being transmitted and collected.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited physical or practical elements are well known and established within the art of water treatment systems.  See Heiss, US Pat Pub. 2005/0139530, which discloses an automatic control unit for a water purifier, a membrane separation device and a chemical cleaning solution plan (Abstract; Figure 1; Paragraph [0027]; Paragraphs [0033]; UF modules 18, 19 and cleaning chemicals) in a comprehensive water purifier comprising many well established and known water treatment processes (Abstract; Figure 1).  Additionally, Heiss provides evidence that the operation of water treatment systems based on operating conditions adjustment information is routine and well known in this art (see Paragraph [0033] and the operation of the UF modules with respect to cleaning and backwashing based on sensed information).  For these reasons, the claims are rejected under 35 U.S.C. 101.  An amendment to the claims that establishes a practical utility, such as how the operation of the plurality of water treatment systems is based on the operating conditions adjustment information, would overcome these grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        04/18/2022